DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

Acknowledgment is made that claims 1-12 are canceled.  Claims 13-17 are amended.  Claims 13-17 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 4/8/2021 have been fully considered.

Claim Rejections under 35 USC § 112
Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

On page 7 of the Remarks, applicant indicate claims 13-17 have been amended to more particularly point out and distinctly claim their subject matter.  Applicant’s argument is persuasive, therefore, the rejection is withdrawn.

Claim Rejections under 35 USC § 103
Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Randhawa (US 9,077,580 B1) in view of Atkinson et al. (US 2008/0189397) hereinafter Atkinson.

On page 7 of the Remarks, applicant refers to amendments made to claim 14 which recited the limitation “request the any one node of the plurality of the remaining nodes to hand off the responsibility when the determined any one node is not the own node and distribution of the information from the determined any one node is not received for a predetermined time.” Applicant argues, the above quoted limitation is not disclosed or taught by any of the cited references.  Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claims 13 and 17 recite similar limitation, thus the same reason set forth above is also applied to both claims.

Dependent claims 15 and 16
Applicant argues these claims conditionally based on the arguments presented to their parent claim 14.   Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cencini et al. (US 2017/0085637), hereinafter Cencini in view of Tian et al. (US 2016/0026699), hereinafter Tian.

As for claim 13, Cencini teaches an information processing device of a plurality of information processing devices synchronizing data among each other (paragraph [0139] describes a rack and multiple rack control units including a master that distributes files to other rack control units), comprising: a processor configured to (paragraph [0009] describes processors execute instructions to perform a process):

distribute information from determined any one information processing device to a plurality of remaining information processing devices that are included in the plurality of information processing devices other than the determined any one information processing device when the determined any one information processing device is not an own information processing device (paragraphs [0148]-[0149] describe heartbeat signal sent by a leader among a group of rack controllers is monitored periodically, upon determining that no leader heartbeat was received in time, a given rack controller sends a message to other rack controllers in the group indicating that the given rack controller requests their vote in an election), the information indicating that any one information processing device of the plurality of the remaining information processing devices take over the responsibility (paragraphs [0149]-[0150] and [0154] describes each rack controller sends a heartbeat signal periodically to every rack controller in a respective group, and every rack controller in the group maintains a list of rack controller in the group based on the received heartbeat signals, based on the list, a rack controller 
request the any one information processing devices of the plurality of the remaining information processing devices to hand off the responsibility when the determined any one information processing devices is not the own information processing device and distribution of the information from the determined any one information processing devices is not received for a predetermined time (paragraph [0149]-[0150] describes a given rack controller determines that no leader heartbeat was received in time, it sends messages to other rack controllers a request of their vote in an election, a rack controller that receives votes in its favor and the votes is more than a majority then a given rack controller determines it has taken the role of a leader).
Cencini fails to teach
compare a first numerical value of a first logical clock of data held by a determined any one information processing device with a second numerical value of a second logical clock of the information for identifying a determined information processing device;
transmit the data held by the determined any one information processing device to the plurality of the remaining information processing devices when the first numerical value is greater than the second numerical value.
However, it is well known in the art, to perform data synchronization by comparing value of the of the version identifier of parties involve in the data synchronization, as evidenced by Tian.
Tian discloses 

transmit the data held by the determined any one information processing device to the plurality of the remaining information processing devices when the first numerical value is greater than the second numerical value (paragraph [0038] describes the value of the version identifier of user group of the master storage site and the value of the version identifier of user group of the backup site to determine whether the version identifier of user group of the master storage site is greater than the version identifier of user group of the backup site, when it is determined that the version identifier of user group of the master storage site is greater than the version identifier of user group of the backup, data synchronization of the master storage site and the backup site of user generated content data).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Tian for utilizing value of a version in a data synchronization system. The teachings of Tian, when implemented in the Cencini system, will allow one of ordinary skill in the art to handle data distribution in a system. One of ordinary skill in the art would be motivated to utilize the teachings of Tian in the Cencini system in order ensure data consistency, a 

As for claim 14, Cencini teaches an information processing system that includes a plurality of nodes for synchronizing data among the plurality of nodes (paragraph [0139] describes a rack and multiple rack control units including a master that distributes files to other rack control units), wherein each of the plurality of nodes includes a processor configured to (paragraph [0009] describes processors execute instructions to perform a process): 
determine from among the plurality of nodes any one node that included in the plurality of nodes and has responsibility for distribution of the data based on a distributed algorithm common to all the plurality of nodes (paragraph [0139] describes a rack and multiple rack control units including a master that distributes files to other rack control units);
distribute information from determined any one node to a plurality of remaining node nodes that are included in the plurality of nodes and other than the determined any one node when the determined any one node is not an own node (paragraphs [0148]-[0149] describe heartbeat signal sent by a leader among a group of rack controllers is monitored periodically, upon determining that no leader heartbeat was received in time, a given rack controller sends a message to other rack controllers in the group indicating that the given rack controller requests their vote in an election), the information indicating that any one node of the plurality of the remaining nodes take over the responsibility (paragraphs [0149]-[0150] and [0154] describes each rack 
request the any one node of the plurality of the remaining nodes to hand off the responsibility when the determined any one node is not the own node and distribution of the information from the determined any one node is not received for a predetermined time (paragraph [0149]-[0150] describes a given rack controller determines that no leader heartbeat was received in time, it sends messages to other rack controllers a request of their vote in an election, a rack controller that receives votes in its favor and the votes is more than a majority then a given rack controller determines it has taken the role of a leader).
Cencini fails to teach
compare a first numerical value of a first logical clock of data held by a determined any one node with a second numerical value of a second logical clock of information held by a determined any one node; and
transmit the data held by the determined any one node to the plurality of the remaining nodes when the first numerical value is greater than the second numerical value.
However, it is well known in the art, to perform data synchronization by comparing value of the of the version identifier of parties involve in the data synchronization, as evidenced by Tian.

compare a first numerical value of a first logical clock of data held by a determined any one node with a second numerical value of a second logical clock of information held by a determined any one node (paragraph [0038] describes the value of the version identifier of user group of the master storage site and the value of the version identifier of user group of the backup site); and
transmit the data held by the determined any one node to the plurality of the remaining nodes when the first numerical value is greater than the second numerical value (paragraph [0038] describes the value of the version identifier of user group of the master storage site and the value of the version identifier of user group of the backup site to determine whether the version identifier of user group of the master storage site is greater than the version identifier of user group of the backup site, when it is determined that the version identifier of user group of the master storage site is greater than the version identifier of user group of the backup, data synchronization of the master storage site and the backup site of user generated content data).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Tian for utilizing value of a version in a data synchronization system. The teachings of Tian, when implemented in the Cencini system, will allow one of ordinary skill in the art to handle data distribution in a system. One of ordinary skill in the art would be motivated to utilize the teachings of Tian in the Cencini system in order ensure data consistency, a full synchronization will be executed only when a version identifier satisfies the predetermined full synchronization condition (Tian: paragraph [0022]).

As for claim 15, the combined system of Cencini and Tian teaches wherein the respective processor is configured to transmit the data held by the determined any one node after distributing the information (Cencini: paragraph [0162] describes processors execute instructions to perform a process; paragraphs [0149]- [0150] describes a given rack controller sends a message to other rack controllers in the group indicating an election and after a given rack controller takes the of a leader, other rack controllers in the group look to that rack controller as filling the role of leader).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Tian for utilizing value of a version in a data synchronization system. The teachings of Tian, when implemented in the Cencini system, will allow one of ordinary skill in the art to handle data distribution in a system. One of ordinary skill in the art would be motivated to utilize the teachings of Tian in the Cencini system in order ensure data consistency, a full synchronization will be executed only when a version identifier satisfies the predetermined full synchronization condition (Tian: paragraph [0022]).

As for claim 16, Cencini teaches all the limitations set forth above except wherein a respective processor is configured to request a transmission of data held by a determined any one node to remaining nodes when a first numerical value is smaller than a second numerical value.
However, it is well known in the art, to perform data synchronization using a condition, as evidenced by Tian.

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Tian for utilizing value of a version in a data synchronization system. The teachings of Tian, when implemented in the Cencini system, will allow one of ordinary skill in the art to handle data distribution in a system. One of ordinary skill in the art would be motivated to utilize the teachings of Tian in the Cencini system in order ensure data consistency, a full synchronization will be executed only when a version identifier satisfies the predetermined full synchronization condition (Tian: paragraph [0022]).

As for claim 17, Cencini teaches an information processing method for a system that includes a plurality of nodes for synchronizing data among the plurality of nodes (paragraph [0139] describes a rack and multiple rack control units including a master that distributes files to other rack control units), wherein a computer of each of the nodes executes a process (paragraph [0142] describes the rack controllers are executed by dedicated computing devices associated with racks), the process comprising: 

distributing information from determined any one node to a plurality of remaining nodes that are included in the plurality of nodes and other than the determined any one node when the determined any one node is not an own node (paragraphs [0148] –[0149] describe heartbeat signal sent by a leader among a group of rack controllers is monitored periodically, upon determining that no leader heartbeat was received in time, a given rack controller sends a message to other rack controllers in the group indicating that the given rack controller requests their vote in an election), the information indicating that any one node of the plurality of the remaining nodes take over the responsibility (paragraphs [0149]-[0150] and [0154] describes each rack controller sends a heartbeat signal periodically to every rack controller in a respective group, and every rack controller in the group maintains a list of rack controller in the group based on the received heartbeat signals, based on the list, a rack controller requesting a vote may receive votes in its favor and if a majority of votes have been received then the given rack controller becomes a leader of the group),
requesting the any one node of the plurality of the remaining nodes to hand off the responsibility when the determined any one node is not the own node and  distribution of the information from the determined any one node is not received for a predetermined time (paragraph [0149] describes when a given rack controller making a 
Cencini fails to teach
comparing a first numerical value of a first logical clock of data held by  a determined any one node with a second numerical value of a second logical clock of information held by a determined any one node, 
transmitting the data held by the determined any one node to the plurality of the remaining nodes when the first numerical value is greater than the second numerical value.
However, it is well known in the art, to perform data synchronization by comparing value of the of the version identifier of parties involve in the data synchronization, as evidenced by Tian.
Tian discloses 
comparing a first numerical value of a first logical clock of data held by a determined any one node with a second numerical value of a second logical clock of an information held by a determined any one node (paragraph [0038] describes the value of the version identifier of user group of the master storage site and the value of the version identifier of user group of the backup site), 
transmitting the data held by the determined any one node to the plurality of the remaining nodes when the first numerical value is greater than the second numerical value (paragraph [0038] describes the value of the version identifier of user group of the master storage site and the value of the version identifier of user group of the backup site to determine whether the version identifier of user group of the master storage site 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Tian for utilizing value of a version in a data synchronization system. The teachings of Tian, when implemented in the Cencini system, will allow one of ordinary skill in the art to handle data distribution in a system. One of ordinary skill in the art would be motivated to utilize the teachings of Tian in the Cencini system in order ensure data consistency, a full synchronization will be executed only when a version identifier satisfies the predetermined full synchronization condition (Tian: paragraph [0022]).

Conclusions


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Back et al. (US 2007/0220507) teach managing version information for software components
Aguilera et al. (US 2008/0183973) teach snapshots in distributed storage systems
Dinker et al. (US 2004/0059805) teach method for reforming a distributed data system cluster after temporary node failures or restarts

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459